        Case 6:20-cv-00725-ADA Document 33-4 Filed 12/11/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND DEVELOPMENT,
                                                    No. 6:20-cv-00725-ADA
              Plaintiff,
                                                    JURY TRIAL DEMANDED
       v.

HEWLETT PACKARD ENTERPRISE COMPANY,

              Defendant.


               ORDER DENYING DEFENDANT’S MOTION TO DISMISS
              BRAZOS’S FIRST AMENDED COMPLAINT FOR FAILURE
              TO STATE A CLAIM PURSUANT TO FED. R. CIV. P. 12(B)(6)

       Before the Court is Defendant Hewlett Packard Enterprise Company’s Motion to Dismiss

Plaintiff Brazos’s First Amended Complaint for Failure to State a Claim pursuant to Fed. R. Civ.

P. 12(b)(6) (Dkt. 25). The Court, having considered the motion, finds that the Motion should be

DENIED.

       It is, therefore, ORDERED that Defendant’s Motion to Dismiss is hereby DENIED.

       Signed this ___ day of ______________________, 20____.


                                                    ____________________________________
                                                    ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE
